Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 1 of 10 Page ID #:1610




 1   ALAN JACKSON (State Bar No. 173647)
     CALEB MASON (State Bar No. 246653)
 2   WERKSMAN JACKSON & QUINN, LLP
 3   888 W. 6th St. Fourth Floor
     Los Angeles, CA 90017
 4   213-688-0460
 5   ajackson@werksmanjackson.com
     cmason@werksmanjackson.com
 6
     REED ALJIAN (State Bar No . 211010)
 7   DAILY ALJIAN LLP
 8   100 Bayview Circle, Suite 5500
     Newport Beach, CA 92660
 9   Telephone: 949.861.2524
10   ra@dallp.com
11
     Attorneys for Defendant and
12   Counter-Complainant YASIEL PUIG
13                             UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
                                    WESTERN DIVISION
16
     JANE ROE,                               CASE NO. 2:20-cv-11064-FMO-MRW
17
                                             DISCOVERY MATTER
18               Plaintiff,
                                             FILED UNDER SEAL PURSUANT
19                                           TO ORDER OF THE COURT
         v.
20                                           DATED JULY 7, 2021

21 YASIEL PUIG; and DOES 1-10,               DEFENDANT AND COUNTER-
   inclusive,                                COMPLAINANT YASIEL PUIG’S
22                                           SUPPLEMENTAL BRIEFING IN
23            Defendants.                    SUPPORT OF MOTION FOR
                                             PROTECTIVE ORDER,
24                                           SUBMITTED PER ORDER OF THE
25                                           COURT

26                                           FAC Filed:    Dec. 30, 2020
27                                           Trial date:   May 3, 2022

28
          PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 2 of 10 Page ID #:1611




 1                    MEMORANDUM OF POINTS & AUTHORITIES
 2         Pursuant to the Court’s Order dated July 7, 2021, which granted Defendant leave to
 3 file portions under seal, and Rule 26(c) of the Federal Rules of Civil Procedure, Defendant
 4 and Counter-Complainant Yasiel Puig (“Defendant”) hereby submits the following
 5 supplemental brief in support of his request for a protective order.
 6 I.      INTRODUCTION
 7         The parties have agreed, generally, to enter a [proposed] stipulated protective order.
 8 The parties have agreed to use this Court’s Model Form. The disagreement that leads to
 9 Defendant’s Motion for Protective Order is discrete – Plaintiff does not agree to
10 presumptively designate as confidential any documents and testimony relating to
11
12
13
14
15         Pursuant to Rule 26, good cause exists to enter a protective order designating
16 information and tangible things
17 “confidential.” The proposed protective order is necessary to protect Defendant from,
18 among other things, embarrassment, undue burden, expense, and irreparable personal and
19 financial harm. The disclosure of any testimony or documents relating to this category of
20 information will violate Defendant’s Constitutional right of privacy under Article I, Section
21 1, of the California Constitution. The proposed protective order does not prejudice Plaintiff
22 in any material way. Any document or testimony designated confidential may be used
23 during the course of litigation and at trial (if deemed admissible, which is not likely).
24 Further, Plaintiff and her counsel have a documented history of making extra-judicial
25 statements regarding Defendant (including live interviews, press releases, etc.) and
26 Plaintiff’s counsel has threatened to use the document in motion practice. A protective
27
28
                                           1
            PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 3 of 10 Page ID #:1612




 1 order is not only warranted, but it is necessary to prevent disclosure of the information at
 2 issue and to prevent the irreparable harm that would be caused by that disclosure.
 3 II.     RELEVANT FACTUAL BACKGROUND
 4         A.      The Claims, Defenses and Counterclaims
 5         On October 29, 2020, Plaintiff filed her complaint against Defendant alleging (1)
 6 assault and battery; (2) intentional infliction of emotional distress; (3) negligence; and (4)
 7 false imprisonment. (ECF No. 1-1.) Plaintiff filed a First Amended Complaint on
 8 December 30, 2020. (ECF No. 19.) Plaintiff essentially alleges Defendant sexually
 9 assaulted her in a bathroom at the Staples Center on October 31, 2018, the night of a Lakers
10 game.
11         On May 28, 2021, Defendant filed an Answer denying all the allegations and
12 explaining that they had a consensual sexual encounter. (ECF No. 62.) Defendant also filed
13 counterclaims against Plaintiff for (1) defamation per se; and (2) defamation per quod. (Id.)
14 On June 17, 2021, Defendant filed a First Amended Answer and Counterclaim (“FAA”).
15 (ECF No. 67.) The alleged defamatory statements referenced in the FAA are as follows:
16         •       Plaintiff falsely stated in an interview that Defendant sexually assaulted her;
17         •       Plaintiff’s counsel of record falsely stated in an interview that she had text
18                 messages proving Defendant sexually assaulted Plaintiff; and
19         •       Plaintiff’s counsel of record falsely stated in an interview that she had text
20                 messages wherein PUIG admitted “something happened,” (which, in the
21                 context of the interview, was a representation Defendant allegedly admitted
22                 in a text message that he sexually assaulted Plaintiff).
23 (ECF No. 67, ¶¶55, 68.)
24         B.      The Protective Order
25         On June 29, 2021, Plaintiff produced                     . (Declaration of Reed Aljian
26 (“Aljian Decl.”), ¶ 9.) On July 2, 2021, Plaintiff made reference to
27
28
                                              2
               PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 4 of 10 Page ID #:1613




 1                                                  . (Id., ¶ 12.) As a result, Defendant has not
 2 filed that joint motion out of confidentiality and privacy concerns. (Id.)
 3         On July 1, 2021, Plaintiff had proposed that the parties enter of a protective order
 4 and sent Defendant a redline in Word version of the proposed order using the Court’s model
 5 form. (Id., ¶ 11.) So, on July 5, 2021, Defense counsel offered to agree to enter the proposed
 6 protective order, subject to an agreement to presumptively designate as confidential the
 7 information at issue herein (albeit slightly broader that what is being requested herein),
 8 among other categories of information. (Id., ¶ 13.) Plaintiff did not respond in writing. (Id.)
 9         On July 6, 2021, the parties participated in a meet and confer conference call to
10 discuss, among other topics, the proposed protective order. (Id., ¶ 14.). Plaintiff did not
11 agree to designate the information at issue herein confidential. (Id.)
12         As a result, Defendant is forced to seek relief of Court. A redline of Defendant’s
13 proposed protective order is attached as Exhibit A to the Declaration of Reed Aljian, which
14 shows the proposed modifications.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
            PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 5 of 10 Page ID #:1614




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         4
          PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 6 of 10 Page ID #:1615




 1
 2
 3 III    LEGAL DISCUSSION
 4        A.       Legal Standard for Protective Orders
 5        “It is well-established that the fruits of pretrial discovery are, in the absence of a
 6 court order to the contrary, presumptively public.” San Jose Mercury News, Inc. v. U.S.
 7 Dist. Court, 187 F.3d 1096, 1103 (9th Cir.1999). Protective orders therefore serve to
 8 protect parties and witnesses from the otherwise broad scope of discovery permitted by the
 9 Federal Rules. FRCP 26(c), Advisory Comm. Notes (1970); United States v. CBS, Inc.,
10 666 F.2d 364, 368-369 (9th Cir. 1982). The trial court has wide discretion to impose limits
11 on discovery, beyond those explicit categories of relief listed within Fed.R.Civ.Pro.
12 26(c)(1). Id.
13        A protective order may be issued for good cause merely “to protect a party or person
14 from annoyance, embarrassment, oppression, or undue burden or expense…”
15 Fed.R.Civ.Pro. 26(c)(1). “To make a showing of good cause, the party seeking
16 confidentiality has the burden of showing the injury ‘with specificity.’ [Citation.] The
17 injury shown, however, need be no more than ‘embarrassment’; thus, a party need not
18 establish a monetizable injury.” Pearson v. Miller, 211 F.3d 57, 72-73 (3rd Cir. 2000.)
19        To determine whether good cause exists to issue a protective order, the trial court
20 employs a two-step analysis: “First, it must determine whether ‘particularized harm will
21 result from disclosure of information to the public.’[Citation.]…Second, if the court
22 concludes that such harm will result from disclosure of the discovery documents, then it
23 must proceed to balance ‘the public and private interests to decide whether [maintaining]
24 a protective order is necessary.’ [Citation.]” (In re Roman Catholic Archbishop of Portland
25 in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (“Archbishop”).
26
27
28
                                          5
           PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 7 of 10 Page ID #:1616




 1         The Ninth Circuit has adopted the following non-exhaustive list of factors to
 2 determining whether good cause exists to impose a protective order for purposes of both
 3 steps of the analysis:
 4         1.    whether disclosure will violate any privacy interests;
 5         2.    whether the information is being sought for a legitimate purpose or for an
 6               improper purpose;
 7         3.    whether disclosure of the information will cause a party embarrassment;
 8         4.    whether confidentiality is being sought over information important to public
 9               health and safety;
10         5.    whether the sharing of information among litigants will promote fairness and
11               efficiency;
12         6.    whether a party benefitting from the order of confidentiality is a public
13               entity or official; and
14         7.    whether the case involves issues important to the public.
15 (Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3rd Cir. 1995); see Philips ex rel.
16 Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002) (citing to
17 Glenmede); Archbishop, 661 F.3d 417, 424 (“We have directed courts doing this balancing
18 to consider the factors identified by the Third Circuit in Glenmede…”).
19         B.    Good Cause Exists to Issue a Protective Order
20               1.     Step One - disclosure would cause irreparable harm.
21         It cannot reasonably be disputed that public disclosure of
22                                                            would cause Defendant to suffer
23 irreparable harm.
24                It will certainly cause “annoyance, embarrassment, oppression, or undue
25 burden or expense,” as provided under Rule 26. Moreover, it will undoubtedly cause
26 irreparable harm to his career, his finances, and his reputation.
27
28
                                           6
            PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 8 of 10 Page ID #:1617




 1
 2
 3
 4
 5
 6
 7               2.     Balancing the factors, the proposed protective order is clearly
 8                      warranted.
 9         Public disclosure of                                                   would violate
10 Defendant’s privacy rights. Federal courts sitting in diversity “apply state substantive law
11 and federal procedural law.” Hanna v. Plumer, 380 U.S. 460, 465, 85 S.Ct. 1136, 14
12 L.Ed.2d 8 (1965). Accordingly, because “the California Constitution expressly guarantees
13 a right to privacy,” federal courts have recognized that California has “a state substantive
14 interest in the privacy of California citizens…” Id. Put simply, “[i]n a federal action such
15 as this based on diversity of citizenship jurisdiction, state law governs privilege claims.”
16 (Bozzuto v. Cox, Castle & Nicholson, LLP, 255 F.R.D. 673, 676 (C.D. Cal. 2009), citing
17 Fed.R.Evid. 501; Star Editorial, Inc. v. United States District Court for the Central District
18 of California (Dangerfield), 7 F.3d 856, 859 (9th Cir.1993); Oakes v. Halvorsen Marine
19 Ltd., 179 F.R.D. 281, 284 (C.D.Cal.1998).
20         The California Constitution expressly guarantees the right to privacy. Cal. Const.,
21 Art. 1, § 1. The California right of privacy is broader than the federal right of privacy.
22 American G.I. Forum v. Miller, 218 Cal.App.3d 859, 864 (Cal. Ct. App. 1990).
23
24
25
26
27
28
                                           7
            PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 9 of 10 Page ID #:1618




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19                                                                             . Plaintiff must
20 not be allowed to simultaneously violate the law, violate Defendant’s privacy rights,
21 damage Defendant’s reputation, and cause Defendant irreparable harm (let alone
22 “annoyance, embarrassment, oppression, or undue burden”).
23        The other factors either do not apply or do not overcome the countervailing issues
24 favoring the proposed protective order. The information is not evidence of any claim,
25 defense, or counterclaim. It is not admissible because, among other things, Plaintiff
26 cannot authenticate it. At present, it is only being used as a bludgeon to coerce informal
27 resolution of the case.
28
                                           8
            PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84 Filed 07/08/21 Page 10 of 10 Page ID #:1619




 1         The factors relating to the import of the information to the public weigh in favor of
 2 confidentiality, rather than against.
 3
 4
 5
 6         The remaining factors are not relevant under these circumstances. Plaintiff has a
 7 copy of the document and shared it with Defendant. And neither Plaintiff nor Defendant
 8 are public entities or public officials.
 9 III.    CONCLUSION
10         For the foregoing reasons, Defendant contends good cause exists to enter the
11 proposed protective order requested herein.
12 Dated:         July 8, 2021                WERKSMAN, JACKSON, & QUINN LLP
13
14                                            By: /s/ Alan Jackson
15                                              ALAN JACKSON
                                                Attorneys for Defendant and Counter-
16
                                                Complainant YASIEL PUIG
17 Dated:         July 8, 2021                DAILY ALJIAN LLP
18
19
                                              By: /s/ Reed Aljian
20                                              Reed Aljian
21                                              Attorneys for Defendant and Counter-
                                                Complainant YASIEL PUIG
22
23
24
25
26
27
28
                                           9
            PUIG’S SUPPLEMENTAL BRIEFING ISO REQUEST FOR PROTECTIVE ORDER
